     Case 4:17-cv-01009-O Document 10 Filed 12/19/18                Page 1 of 1 PageID 37



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                §
KEVIN DEMOND MEACHEM,                           §
                                                §
       Defendant,                               §
                                                            Civil Action No. 4:17-cv-1009-O
                                                §
and                                             §
                                                §
FIVE STONE INVESTMENTS, LLC,                    §
                                                §
       Garnishee.                               §

                                            ORDER

       Before the Court is Plaintiff’s Motion to Quash Writ of Garnishment and Terminate Case

(ECF No. 9), filed December 13, 2018. Garnishee “verbally notified [Plaintiff] that [Defendant]

had not worked [for Garnishee] since before the issuance of the writ.” See Mot. Quash, ECF No.

9. Plaintiff therefore requested that the writ directed to Garnishee be quashed and the case be

terminated. Having reviewed the motion, the Court finds that it should be and is hereby

GRANTED. Accordingly, it is ORDERED that the writ of garnishment be quashed and this

matter be terminated.

       SO ORDERED on this 19th day of December, 2018.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
